DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuation application filed on 06/25/20
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Dependent method claim 17 depends on system claim 1. However, claim 17 does not recite what structures are or are not included in the claim. The examiner is unable to ascertain the breadth of claim 17 what is or is not included in this claim from independent system claim 1. Applicant is respectfully requested to amend claim 17 to add the intended structures from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McSherry et al. (US 7,547,421).
Regarding claims 1 and 10, McSherry discloses an adjustable biocide generator system (Fig.15), and a method (col.1, lines 6-13) of on-site performic acid forming composition comprising:
An apparatus (Fig.15) comprising at least one inlet, a length of pipe, a heating device, an outlet, and a storage reservoir (Fig.1:21; 38) for dosing a performic acid forming composition from said length of pipe;
wherein said inlet(s) are in fluid connection with said length of pipe and supply reagents to produce said performic acid forming composition in said length of pipe; wherein said reagents comprise a formic acid source and an oxidizing agent; wherein said length of pipe is in fluid connection with said outlet to dispense said performic acid forming composition to a storage reservoir (Fig.1:21; 38);
Providing a formic acid source (Fig.15) to a length of pipe at a desired flow rate; providing an oxidizing agent to said length of pipe at a desired flow rate; contacting said formic acid source with an effective amount of said oxidizing agent within said length of pipe in the presence of a heating device to form a performic acid composition; delivering (Fig.15) said performic acid composition to a downstream storage reservoir (Fig.1:21; 38), wherein said performic acid is an individual or mixed performic acid composition according to a user-or system-inputted selection, wherein the reaction to form the performic acid composition begins generating yield instantaneously and reaches maximum yield within 10 minutes or less (col.13 through col.26).
Regarding claim 2, McSherry et al. discloses that performic acid forming composition is an individual or mixed performic acid forming composition (col.13 through col.47) according to a user-or system-inputted selection, and wherein the mixed performic acid forming composition comprises performic acid and an additional C1-C22 percarboxylic acid (col.13 through col.47).
Regarding claim 3, McSherry et al. discloses that the formic acid source is formic acid, and wherein said oxidizing agent is 1-50% w/v hydrogen peroxide (col.13 through col.47).
Regarding claims 4 and 14, McSherry et al. discloses that the length of pipe further comprises a cooling system prior to dispensing said performic acid forming composition to the storage reservoir (col.69, lines 4-7 and col.70, lines 60-63).
Regarding claim 5, McSherry et al. discloses further at least one measurement device, wherein said measurement device measure one or more reaction kinetics or system operations for said performic acid forming composition generation (col.13 through col.47).
Regarding claims 6, 13, and 21-22, McSherry et al. discloses that the cooling system includes cooled vessel (col.69, lines 4-7 and col.70, lines 60-63).
Regarding claim 7, McSherry et al. discloses that the heating device is selected from the group consisting of a cartridge, heat exchanger, heat blanket, steam jacket, solar panels, steam preheat, an electrical source and combinations thereof (col.13 through col.47).
Regarding claim 8, McSherry et al. discloses a control software (col.13 through col.47) for operating said apparatus to generate a user- or system-inputted performic acid forming composition and desired flow rate of said performic acid forming composition for on-site generation, wherein said control software determines the flow rate and/or timing of feeding of said raw materials to said length of pipe and reaction time required for production of said user-or system-inputted performic acid forming composition and desired flow rate; (col.13 through col.47).
Regarding claims 9 and 12, McSherry et al. discloses that the storage reservoir comprises a cooling system to cool the performic acid forming composition (col.69, lines 4-7 and col.70, lines 60-63).

Regarding claim 11, McSherry et al. discloses that the formic acid source is formic acid (col.13 through col.47) and the oxidizing agent is hydrogen peroxide, and wherein the hydrogen peroxide and the performic acid concentration generated on-site is from 2 wt-% to about 15 wt-% and has a higher concentration to the unreacted hydrogen peroxide (col.13 through col.47).
Regarding claim 15, McSherry et al. discloses a step of: (a) measuring variables of the reaction to form the performic acid composition, wherein the measuring step measures conductivity, temperature, product levels, concentrations, IR/UV/VIS spectroscopy, pressure, performic acid and/or oxidant concentrations, and/or flow rate (col.13 through col.47); and/or (b) controlling the method using control software (col.13 through col.47) for operating said apparatus to generate a user- or system-inputted performic acid forming composition and said desired flow rate of said performic acid forming composition for on-site generation.
Regarding claim 16, McSherry et al. discloses that the reaction reaches maximum yield within 60 seconds or less (col.13 through col.47), wherein the reaction generates at least about 2% performic acid near instantaneously, the reaction generates at least about 4% performic acid within 1 minute, the reaction generates at least about 8% performic acid within 2 minutes, or the reaction generates at least 15% performic acid within 30 minutes (col.13 through col.47).
Regarding claim 17, McSherry et al. discloses obtaining a user- or system-inputted performic acid composition on-site using the adjustable biocide generator system (col.13 through col.47); applying said performic acid composition in an amount sufficient to sanitize, bleach and/or disinfect a surface in need thereof (col.13 through col.47).
Regarding claim 18, McSherry et al. discloses that the surface is a food item or a plant item and/or at least a portion of a medium, a container, an equipment, a membrane, a system or a facility for growing, holding, processing, packaging, storing, transporting, preparing, cooking or serving the food item or the plant item (col.13 through col.47), and that the performic acid composition is applied to the surface by means of a spray, immersion, foam, or gel (col.13 through col.47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/
Primary Examiner, Art Unit 1798